Dismissed and Memorandum Opinion filed April 10, 2008







Dismissed
and Memorandum Opinion filed April 10, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00234-CV
____________
 
ALLIANCE RESIDENTIAL MANAGEMENT,
L.L.C, Appellant
 
V.
 
ALLIANCE HC II LIMITED PARTNERSHIP, ALLIANCE HC III
MEZZ LIMITED PARTNERSHIP, ALLIANCE HC III VERANDAHS LIMITED PARTNERSHIP,
ALLIANCE HC III SAYBROOKE LIMITED PARTNERSHIP, ALLIANCE HC III LIMITED
PARTNERSHIP, Appellees
 

 
On Appeal from the
61st District Court
Harris County,
Texas
Trial Court Cause
No. 2008-15076
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 26, 2008.  On April 3, 2008, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
 




PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed April
10, 2008.
Panel consists of Justices Frost, Seymore, and Guzman.